Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Application status
Claims 1-22 are pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15, drawn to a method for producing a circular double- stranded DNA vector comprising at least two sequences of interest, said method comprising: a) a step of simultaneously contacting at least two molecular building blocks, which are different from one another, in the presence of a single restriction enzyme, said single restriction enzyme being a type IIs restriction enzyme, each molecular building block being a linear double-stranded DNA molecule and containing: (i) a sequence of interest with no specific recognition site of the aforementioned type Its restriction enzyme and comprising at least one unit, said unit being a functional unit or a non-functional unit, said unit comprising at least one module, said module being a functional module or a non-functional module, (ii) two double-stranded DNA adapters, flanked upstream and downstream of said sequence of interest, each double-stranded DNA adapter consisting of a sequence of at least 12 nucleotides, which sequence contains: a single and only recognition site of the aforementioned type IIs restriction enzyme, - the recognition site of the aforementioned type IIs restriction enzyme of the adapter upstream of said sequence of interest and the recognition site of the aforementioned type IIs restriction enzyme of the adapter downstream of said specific sequence being convergent, which 
Group II, claim 16, drawn to a double-stranded DNA vector with no multiple cloning site and allowing the simultaneous expression of multiple transgenes and consisting of a sequence comprising the following functional units
: U1, nxU2a and mxU2b, U1 representing a bacterial functional unit, U2a representing an expression functional unit of which the promoter is dependent on RNA polymerase II and of which the expression product is a protein, U2b representing an expression functional unit of which the promoter is dependent on RNA polymerase III and of which the expression product is a non-coding RNA, n being greater than or equal to 0, m being greater than or equal to 0, on the condition that the unit U1 possibly being contiguous with the units nxU2a, these in turn possibly being contiguous with the units mxU2b, the unit U1 preferably being contiguous with the units nxU2a, these in turn preferably being contiguous with the units mxU2b.

Group III, claim 17, drawn to a double-stranded DNA vector with no multiple cloning site and allowing selection of the integration of transgenes by non-homologous recombination in the target genome and consisting of a sequence comprising the following functional units: U1, nxU2a, mxU2b and U3a, U1 representing a bacterial functional unit, U2a representing an expression functional unit of which the promoter is dependent on RNA polymerase II and of which the expression product is a protein, U2b representing an expression functional unit of which the promoter is dependent on RNA polymerase III and of which the expression product is a non-coding RNA, n being greater than or equal to 0, m being greater than or equal to 0, on the condition that U3a representing a positive selection cassette, the unit U1 possibly being contiguous with the units nxU2a, these in turn possibly being contiguous with the units mxU2b, these in turn possibly being contiguous with U3a, the unit U1 preferably being contiguous with the units nxU2a, these in turn preferably being contiguous with the units mxU2b, these in turn preferably being contiguous with U3a.

Group IV, claim 18, drawn to a double-stranded DNA vector with no multiple cloning site and allowing selection of the simultaneous integration of multiple transgenes by non-homologous recombination in the target genome and consisting of a sequence 

Group V, claim 19, drawn to a double-stranded DNA vector with no multiple cloning site and allowing elimination of the host cells having integrated one or more of the transgenes by non-homologous recombination and consisting of a sequence comprising the following functional units: U1, U3b, nxU2a, mxU2b, U3a, U3c and U3d, U1 representing a bacterial functional unit, U3b representing motif 5' of a homologous recombination sequence X U2a representing an expression functional unit of which the promoter is dependent on RNA polymerase II and of which the expression product is a protein, U2b representing an expression functional unit of which the promoter is dependent on RNA polymerase III and of which the expression product is a non-coding RNA, n being greater than or equal to 0, m being greater than or equal to 0, on the condition that U3a representing a positive selection cassette, U3c representing motif 3' of a homologous recombination sequence X, U3d representing a negative selection cassette, the unit U1 being contiguous with the unit U3b, this in turn being contiguous with the units nxU2a, these in turn being contiguous with the units mxU2b, these in turn being contiguous with the unit U3a, this in turn being contiguous with the unit U3c, this in turn being contiguous with the unit U3d.

Group VI, claim 20, drawn to a double-stranded DNA vector with no multiple cloning site and allowing expression of one or more transgenes in an inducible manner and consisting of a sequence comprising the following functional units: U1, U2c, nxU2d, and mxU2e, U1 representing a bacterial functional unit, U2c representing a gene coding a transcriptional transactivator, U2d representing a gene of which the promoter is dependent on the transactivator coded by the gene U2c, U2e representing a gene of which the promoter is not dependent on the transactivator coded by the gene U2c, n being greater than or equal to 1, m being greater than or equal to 0, the unit U1 possibly being contiguous with the unit U2c, this in turn possibly being contiguous with the units nxU2d, these in turn possibly being contiguous with the units mxU2e, the unit U1 preferably being contiguous with the unit U2c, this in turn preferably being contiguous with the units nxU2d, these in turn preferably being contiguous with the units mxU2e.



Group VIII, claim 22, drawn to a double-stranded DNA vector with no multiple cloning site and allowing selection of the cells of which the genome has been edited by targeted homologous recombination and consisting of a sequence comprising the following functional units: U1, U3a, U3b and U3c, U1 representing a bacterial functional unit, U3a representing a positive selection cassette, U3b representing motif 5' of a sequence of homologous recombination X U3c representing motif 3' of a homologous recombination sequence X, the unit U1 being contiguous with the unit U3b, these in turn being contiguous with the unit U3a, this in turn being contiguous with the unit U3c..
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-VIII lack unity of invention because even though the inventions of these groups require the technical feature of a method for producing a circular double- stranded DNA vector comprising at least two sequences of interest, said method comprising: a) a step of simultaneously contacting at least two molecular building blocks, which are different from one another, in the presence of a single restriction enzyme, said single restriction enzyme being a type IIs restriction enzyme, each molecular building block being a linear double-stranded DNA molecule and containing: (i) a sequence of interest with no , this technical feature is not a special Selmer et al. (WO2008/095927, see IDS).
Selmer et al. teach a method for producing a double-stranded circular DNA vector including at least two sequences of interest, comprising: contacting two nucleic acids of interest different from one another, in the presence of the type IIS restriction enzyme SapI, each nucleic acid sequence of interest being devoid of a specific recognition site for the SapI enzyme. As the terms "unit", “functional unit", “non-functional unit", "module", “functional module" and “non-functional module" are not absolutely clear, any nucleic acid sequence is considered as a unit. As such, the nucleic acid sequence of interest comprises at least one unit. Furthermore, each double-stranded linear nucleic acid is flanked by two adapters, each adapter comprising more than 12 nt (see Figure 5B) and a single recognition site for the SapI enzyme, the SapI site of the adapter upstream from the nucleic acid of interest and the Sapl site of the adapter downstream from the nucleic acid of interest being convergent, digestion by the SapI enzyme results in the elimination of the SapI enzyme recognition sites, the formation of a single-stranded suture of 3 nucleotides at each of the ends of the nucleic acid of interest, the cohesive single-stranded suture upstream from one of the two nucleic acids being complementary to the single-stranded suture downstream from another nucleic acid. The cohesive sutures are complementary and paired, thereby enabling positioning of the nucleic acids in a single defined direction. A step for tying the sutures is then conducted so as to obtain a double-stranded circular vector. Selmer et al. further disclose the use of the type IIS restriction enzymes Esp3I and Bsal for implementing the method described above (see pages 21, 22; claims 1-64; and .
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on Mon-Fri 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656